PELLEGRINI, Judge,
concurring.
I concur with the majority but for a different reason.
The Pennsylvania Sunset Act of December 22, 1981, P.L. 508, as amended, 71 P.S. §§ 1795.1-1795.14, is unconstitutional for reasons I set forth in West Shore School District v. Pennsylvania Labor Relations Board, 131 Pa.Commonwealth Ct. 476, 570 A.2d 1354 (1990). Because the Sunset Act is unconstitutional and of no effect, its operation created no interregnum in the operation of the State Ethics Commission. Because the State Ethics Commission never went out of existence, its investigations and proceedings never lapsed.
Accordingly, I would also grant the respondents’ Motion for Summary Judgment but for a different reason.